department of the treasury internal_revenue_service washington d c sep tax_exempt_and_government_entities_division uniform issue list tithe froue legend taxpayer a plan x account a employer m amount a amount b amount c amount d amount e dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated may and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was a participant in plan x a 401_k_plan maintained by employer m in date taxpayer a retired from employer m for medical reasons on date amount a was distributed to taxpayer a from plan x in a total_distribution amount b was withheld for federal_income_tax purposes on date amount c amount a less amount b was deposited into account a taxpayer a’s checking account held jointly with his spouse taxpayer a received the distribution from plan x while being treated for leukemia and for bi-polar disorder since date taxpayer a’s treatment for these medical and emotional conditions impaired his judgment to make financial decisions including rolling amount e over to another ira the medications he took for these medical conditions caused him to endure several side effects which rendered him unable to care for himself the rollover oversight was discovered in date by taxpayer a’s spouse upon receipt of the year end financial information including a form r from plan x while waiting for a decision from the social_security administration on his application_for permanent disability status and during the processing of this ruling taxpayer a used amount d for personal expenses permanent disability status was granted by the social_security administration in date based on the above facts and representations you request that the internal_revenue_service the service waive the 60-day rollover requirement with respect to amount e amount a less amount d because the failure to waive such requirement would be against equity or good conscience code sec_402 provides that any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year in which distributed under sec_72 relating to annuities code sec_402 provides the rules applicable to rollovers of distributions from plans qualified under sec_401 to other eligible retirement plans code sec_402 provides that a distribution from a qualified_plan shall not be includible in gross_income if- a all or any portion of the balance_to_the_credit of an employee in a qualified - trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the transfer consists of the property distributed code sec_402 defines an eligible_rollover_distribution as a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term does not include any distribution that is i one of a series of substantially_equal_periodic_payments made for the life or life expectancy of the employee or for the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or for a specified period of ten years or more ii required under code sec_401 or iii made upon the hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides that sec_402 shall not apply to a transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement of sec_402 in hardship situations where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented in this case indicates that taxpayer a was being treated for medical and emotional conditions which prevented him from satisfying the 60-day rollover requirement therefore pursuant to code sec_402 the service waives the 60-day rollover requirement with respect to amount e taxpayer a is granted a period of days from the date of this ruling letter to contribute up to amount e to one or more eligible retirement plans described in sec_402 provided rollover requirement therefore pursuant to code sec_402 the service waives the 60-day rollover requirement with respect to amount e taxpayer a is granted a period of days from the date of this ruling letter to contribute up to amount e to one or more eligible retirement plans described in sec_402 provided all other requirements of sec_402 except the 60-day requirement are met with respect to such rollover_contribution amount e will be considered a rollover_contribution within the meaning of sec_402 this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter may not be used or cited as precedent if have any questions please contact sincerely employee_plans technical group manager enclosures deleted copy of this letter notice of intention to disclose notice
